Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 10, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  130589(35)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  IN RE REQUEST FOR ADVISORY
  OPINION REGARDING                                                 SC: 130589
  CONSTITUTIONALITY OF 2005 PA 71
  __________________________________

                On order of the Chief Justice, the motion for reconsideration of the order of
  August 22, 2006 is considered and it is DENIED because it does not appear the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 10, 2006                    _________________________________________
                                                                               Clerk